Opinion issued August 19, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00535-CR
———————————
Jason T. Pegues, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 240th District Court 
Fort Bend County, Texas

Trial Court Case No. 26185

 
MEMORANDUM OPINION
          Appellant,
Jason T. Pegues, has filed a document in which he request that this Court to dismiss
the above-referenced appeal.  We construe
the document as a motion to dismiss his appeal of trial court cause number
26185. The document is signed by appellant Pegues.  See Tex. R. App. P. 42.2(a).
            We have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.
          The Clerk of this Court is directed to
issue the mandate within 5 days.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).